DETAILED ACTION
The previous Office action dated 27 June 2022 is vacated/withdrawn. This Office action is in response to the interview on 10 August 2022.  Claims 52-57, 59-70, and 72-82 are pending in the application. Claims 52 and 78 are independent. Claims 1-51, 58, 71 and 83 have been cancelled. 

This application is a continuation of application Serial No. 15/924,697, filed 03/19/2018, now U.S. Patent 11,088,066.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-57-59-70, 72-77 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 9, 11-18, 26-29 and 31-33 of U.S. Patent No. 11,088,066. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application (17/368,244)
US Patent No. 11,088,066.
52 a substrate film having a first side and an opposite second side, said substrate film comprising electrically substantially insulating material, a circuit design comprising a number of electrically conductive areas of electrically conductive material, optionally defining contact pads and/or elongated conductor traces, preferably printed by printed electronics technology, on said first and/or second sides of the substrate film, a connector comprising a body member accommodating a number of electrically conductive, optionally elongated, contact elements, said connector being positioned at least partially on said second side of the substrate film so that said number of electrically conductive contact elements extend through said substrate film and said number of electrically conductive contact elements connect to one or more of the conductive areas of the circuit design on said first side of the substrate film, the connector being further configured to electrically couple to an external connecting element responsive to mating the external connecting element with the connector, wherein at least one of the number of electrically conductive contact elements has a first end extending in parallel relation with the substrate film and in contact with the first side of the substrate film, and at least one plastic layer, preferably of thermoplastic material, molded at least onto said first side of the substrate film so as to at least partially, optionally substantially fully, cover the parts of the connector thereon to enhance securing of the connector to the substrate film, wherein the body member of the connector defines a cavity therein that is at least partially filled with the at least one plastic layer.




55. (Previously Presented) The integrated multilayer structure of claim 52, wherein the substrate film contains a recess or pocket shape accommodating at least a portion of the connector and having a through-hole at a bottom thereof, via which the connector extends through the substrate film, the recess or pocket shape accommodating preferably at least partially a portion of said number of electrically conductive contact elements extending through the substrate film.  
56. (Previously Presented) The integrated multilayer structure of claim 52, wherein said circuit design further comprises: a number of electronic components, such as mounted and/or printed components, at least electrically connected to one or more of the number of electrically conductive areas.  
57. (Currently Amended) The integrated multilayer structure of claim 52, wherein said number of electrically conductive contact elements include a number of pins, wherein the body member contacts at least said second side of the substrate film.

59. (Previously Presented) The integrated multilayer structure of claim 57, wherein the body member extends through both said first and second sides of said substrate film.  



60. (Previously Presented) The integrated multilayer structure of claim 52, wherein the connector is substantially rigid and preferably comprises: one or more bent or angled contact elements in said number of contact elements such that the at least one of the number of electrically conductive contact elements has a second end extending perpendicularly from the first end thereof.  

61. (Previously Presented) The integrated multilayer structure of claim 52, wherein a plastic layer of said at least one plastic layer at least partially covering the connector is located on said first side of the substrate film, and a portion of the connector to contact the external connecting element is located on said second side of the substrate film.  
62. (Previously Presented) The integrated multilayer structure of claim 52, wherein the connector defines a number of barbed protrusions entering into the said at least one plastic layer, said protrusions being defined by the contact elements of the connector.  

63. (Previously Presented) The integrated multilayer structure of claim 52, wherein said substrate film defines at least one pre-prepared through-hole configured to accommodate a portion of the connector extending to said first side of the film therethrough.  

64. (Previously Presented) The integrated multilayer structure of claim 52, wherein said substrate film defines at least one, connector -created through-hole via which a portion of the connector has been configured to protrude from said second side to the opposite first side.  

65. (Previously Presented) The integrated multilayer structure of claim 63, wherein one or more dimensions of a surface area or cross-sectional area of the connector facing the substrate film are larger than the diameter of the at least one through-hole so that the connector does not fully fit through said at least one through-hole.  
66. (Previously Presented) The integrated multilayer structure of claim 52, wherein at least one of the contact elements is configured to exert compressive force, through spring force, on at least one electrically conductive area of the circuit design.  
67. (Previously Presented) The integrated multilayer structure of claim 52, wherein at least one, elongated, contact element of said number of contact elements of the connector is substantially defining an L-profile, so that on one side of the substrate film a second end of the contact element extends substantially perpendicular to the surface of the film to connect with the external connecting element.  





68. (Previously Presented) The integrated multilayer structure of claim 52, comprising: a counterpart element removably attached to the connector, to enhance securing of the connector to the substrate film on said first side of the substrate film and/or to secure and guide the external connecting element relative to the integral connector element.  

69. (Previously Presented) The integrated multilayer structure of claim 68, wherein the counterpart element comprises: at least one springy member of electrically conductive material, contacting both at least one contact element of the connector and at least one conductive area of the substrate film to enhance electrical coupling between the two.  

70. (Previously Presented) The integrated multilayer structure of claim 68, wherein the counterpart element defines a surface area facing the substrate film, greater than an area defined by one or more through-holes of the substrate film through which the connector extends.

72. (Previously Presented) The integrated multilayer structure of claim 52, wherein the substrate film comprises: at least one material selected from the group consisting of: polymer, thermoplastic material, electrically insulating material, PMMA (Polymethyl methacrylate), Poly Carbonate (PC), copolyester, copolyester resin, polyimide, a copolymer of Methyl Methacrylate and Styrene (MS resin), glass, Polyethylene Terephthalate (PET), carbon fiber, organic material, biomaterial, leather, wood, textile, fabric, metal, organic natural material, solid wood, veneer, plywood, bark, tree bark, birch bark, cork, natural leather, natural textile or fabric material, cotton, wool, linen, silk, other naturally grown material, and any combination of the above.

73. (Previously Presented) The integrated multilayer structure of claim 52, wherein the at least one plastic layer comprises: at least one material selected from the group consisting of: elastomeric resin, thermoset material, thermoplastic material, PC, PMMA, ABS, PET, copolyester, copolyester resin, nylon (PA, polyamide), PP (polypropylene), TPU (thermoplastic polyurethane), polystyrene (GPPS), TPSiV (thermoplastic silicone vulcanizate), and MS resin.

74. (Previously Presented) The integrated multilayer structure of claim 52, wherein the electrically conductive areas comprise: at least one material selected from the group consisting of: conductive ink, conductive nanoparticle ink, copper, steel, iron, tin, aluminum, silver, gold, platinum, conductive adhesive, carbon fiber, alloy, silver alloy, zinc, brass, solder, titanium, and any component thereof.

75. (Previously Presented) The integrated multilayer structure of claim 52, wherein said connector comprises: at least one feature selected from the group consisting of: pin header, crimped connector, springy contact element, spring-loaded contact element, spring-loaded contact pin or slip, contact pad, contact area, contact pin, hole preferably with walls and/or bottom of conductive material, socket, female socket, male plug or socket, hybrid socket, pin socket, and spring pin socket.

76. (Previously Presented) The integrated multilayer structure of claim 52, comprising: at least one feature, included in or at least electrically or otherwise operably connected to said circuit design, selected from the group consisting of: electronic component, electromechanical component, electro-optical component, radiation-emitting component, light- emitting component, LED (light-emitting diode), OLED (organic LED), side-shooting LED or other light source, top-shooting LED or other light source, bottom-shooting LED or other light source, radiation detecting component, light-detecting component, photodiode, phototransistor, photovoltaic device, sensor, micromechanical component, switch, touch switch, touch panel, proximity switch, touch sensor, atmospheric sensor, temperature sensor, pressure sensor, moisture sensor, gas sensor, proximity sensor, capacitive switch, capacitive button, capacitive sensor, projected capacitive sensor or switch, single-electrode capacitive switch or sensor, multi- electrode capacitive switch or sensor, self-capacitance sensor, mutual capacitive sensor, inductive sensor, sensor electrode, micromechanical component, UI element, user input element, vibration element, sound producing element, communication element, transmitter, receiver, transceiver, antenna, infrared receiver or transmitter, wireless communication element, wireless tag, radio tag, tag reader, data processing element, data storage element, electronic sub-assembly, light directing element, lightguide, lens, reflector, encapsulant material covering at least a portion of a contact element of the connector, electronic component or other feature on the substrate film, conductive adhesive securing a contact element of the connector or electronic component to the circuit design on the substrate, and adhesive securing the connector to the substrate.

77. (Previously Presented) A system comprising the integrated multilayer structure of claim 52 and a device comprising the external connecting element to connect to the integrated multilayer structure via the connector.

1 and 26, a substrate film having a first side and an opposite second side, said substrate film comprising electrically substantially insulating material, a circuit design comprising a number of electrically conductive areas of electrically conductive material, optionally defining contact pads and/or elongated conductor traces, preferably printed by printed electronics technology, on said first and/or second sides of the substrate film, a connector comprising: a number of electrically conductive, optionally elongated, contact elements; and an electrically insulating body member accommodating said number of electrically conductive contact elements, said connector being provided to the substrate film so that the body member thereof extends through both said first and second sides of said substrate film and said number of electrically conductive contact elements connect to one or more of the conductive areas of the circuit design, at least a first end of the contact elements extending in parallel relation with the substrate film to enhance contact with the electrically conductive material disposed upon the substrate film, the contact elements being further configured to electrically couple to an external connecting element responsive to mating the external connecting element with the connector on said first or second side of or adjacent to the substrate film, and at least one plastic layer, preferably of thermoplastic material, molded onto said first and/or second side of the substrate film so as to fully embed a portion of the body member of the connector that is on a side of the substrate facing away from an opposing connection side of the external connecting element, and enhance securing of the connector to the substrate film,  
wherein the connector comprises a cavity at least partially filled with the molded plastic.

19. The integrated multilayer structure of claim 1, wherein the substrate film defines a recess accommodating a portion of the connector and having a through-hole at a bottom thereof, via which the connector extends through the substrate film.





2. The integrated multilayer structure of claim 1, wherein said circuit design further comprises: a number of electronic components, such as mounted and/or printed components, at least electrically connected to one or more of the number of electrically conductive areas.

3. The integrated multilayer structure of claim 1, wherein said circuit design further comprises: a connecting component, including a bridge, a circuit and/or other device, configured to connect multiple contact elements such as pins together, to enable high current flow via them.

19. The integrated multilayer structure of claim 1, wherein the substrate film defines a recess accommodating a portion of the connector and having a through-hole at a bottom thereof, via which the connector extends through the substrate film.

5. The integrated multilayer structure of claim 1, wherein the connector is substantially rigid and preferably comprises: one or more bent or angled contact elements in said number of contact elements.





6. The integrated multilayer structure of claim 1, wherein a plastic layer of said at least one plastic layer at least partially covering the connector is located on one side of the substrate film, and a portion of the connector to contact the external connecting element is located on the opposite side of the substrate film.

9. The integrated multilayer structure of claim 1, wherein the connector defines a number of barbed protrusions entering into the said at least one plastic layer, said protrusions being defined by the contact elements of the connector.


11. The integrated multilayer structure of claim 1, wherein said substrate film defines at least one pre-prepared through-hole configured to accommodate a portion of the connector extending to said first and/or second sides of the film therethrough.

12. The integrated multilayer structure of claim 1, wherein said substrate film defines at least one, connector-created through-hole via which a portion of the connector has been configured to protrude from said first or second side to the opposite second or first side, respectively.

13. The integrated multilayer structure of claim 11, wherein one or more dimensions of a surface area or cross-sectional area of the connector facing the substrate film are larger than the diameter of the at least one through-hole so that the connector does not fully fit through said at least one through-hole.

14. The integrated multilayer structure of claim 1, wherein at least one of the contact elements is configured to exert compressive force, through spring force, on at least one electrically conductive area of the circuit design.

15. The integrated multilayer structure of claim 1, wherein at least one, elongated, contact element of said number of contact elements of the connector is substantially defining an L-profile, so that on one side of the substrate film a second end of the contact element extends substantially perpendicular to the surface of the film to connect with the external connecting element while on the opposite side of the substrate film the first end of the contact element extends substantially parallel to the substrate film, contacting the electrically conductive area of said number of conductive areas of the circuit design thereon.

16. The integrated multilayer structure of claim 1, comprising: a counterpart element removably attached to the connector, to enhance securing of the connector to the substrate film and to secure and/or guide the external connecting element relative to the integral connector element.



17. The integrated multilayer structure of claim 16, wherein the counterpart element comprises: at least one springy member of electrically conductive material, contacting both at least one contact element of the connector and at least one conductive area of the substrate film to enhance electrical coupling between the two.


18. The integrated multilayer structure of claim 16, wherein the counterpart element defines a surface area facing the substrate film, greater than an area defined by one or more through-holes of the substrate film through which the connector extends.

27. The integrated multilayer structure of claim 1, wherein the substrate film comprises: at least one material selected from the group consisting of: polymer, thermoplastic material, electrically insulating material, PMMA (Polymethyl methacrylate), Poly Carbonate (PC), copolyester, copolyester resin, polyimide, a copolymer of Methyl Methacrylate and Styrene (MS resin), glass, Polyethylene Terephthalate (PET), carbon fiber, organic material, biomaterial, leather, wood, textile, fabric, metal, organic natural material, solid wood, veneer, plywood, bark, tree bark, birch bark, cork, natural leather, natural textile or fabric material, cotton, wool, linen, silk, other naturally grown material, and any combination of the above.

28. The integrated multilayer structure of claim 1, wherein the at least one plastic layer comprises: at least one material selected from the group consisting of: elastomeric resin, thermoset material, thermoplastic material, PC, PMMA, ABS, PET, copolyester, copolyester resin, nylon (PA, polyamide), PP (polypropylene), TPU (thermoplastic polyurethane), polystyrene (GPPS), TPSiV (thermoplastic silicone vulcanizate), and MS resin.

29. The integrated multilayer structure of claim 1, wherein the electrically conductive areas comprise: at least one material selected from the group consisting of: conductive ink, conductive nanoparticle ink, copper, steel, iron, tin, aluminum, silver, gold, platinum, conductive adhesive, carbon fiber, alloy, silver alloy, zinc, brass, solder, titanium, and any component thereof.

31. The integrated multilayer structure of claim 1, wherein said connector comprises: at least one feature selected from the group consisting of: pin header, crimped connector, springy contact element, spring-loaded contact element, spring-loaded contact pin or slip, contact pad, contact area, contact pin, hole preferably with walls and/or bottom of conductive material, socket, female socket, male plug or socket, hybrid socket, pin socket, and spring pin socket.

32. The integrated multilayer structure of claim 1, comprising: at least one feature, included in or at least electrically or otherwise operably connected to said circuit design, selected from the group consisting of: electronic component, electromechanical component, electro-optical component, radiation-emitting component, light-emitting component, LED (light-emitting diode), OLED (organic LED), side-shooting LED or other light source, top-shooting LED or other light source, bottom-shooting LED or other light source, radiation detecting component, light-detecting component, photodiode, phototransistor, photovoltaic device, sensor, micromechanical component, switch, touch switch, touch panel, proximity switch, touch sensor, atmospheric sensor, temperature sensor, pressure sensor, moisture sensor, gas sensor, proximity sensor, capacitive switch, capacitive button, capacitive sensor, projected capacitive sensor or switch, single-electrode capacitive switch or sensor, multi-electrode capacitive switch or sensor, self-capacitance sensor, mutual capacitive sensor, inductive sensor, sensor electrode, micromechanical component, UI element, user input element, vibration element, sound producing element, communication element, transmitter, receiver, transceiver, antenna, infrared receiver or transmitter, wireless communication element, wireless tag, radio tag, tag reader, data processing element, data storage element, electronic sub-assembly, light directing element, lightguide, lens, reflector, encapsulant material covering at least a portion of a contact element of the connector, electronic component or other feature on the substrate film, conductive adhesive securing a contact element of the connector or electronic component to the circuit design on the substrate, and adhesive securing the connector to the substrate.
33. A system comprising the integrated multilayer structure of claim 1 and a device comprising the external connecting element to connect to the integrated multilayer structure via the connector.



 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-57 and 59-82 are rejected under 35 U.S.C. 103 as being unpatentable over Oakes US PG Pub 20090125184 A1, of record; in view of Baier et al., US PG pub. 20180102601 A1.
With respect to claim 52, Oakes discloses a substrate film (film 202, fig. 13) having a first side and an opposite second side, said substrate film (film 202, fig. 13) comprising electrically substantially insulating material (202 is a printed circuit it is obvious that a printed circuit include insulating material and conductive traces), a circuit design (206, fig. 13; ¶0147) comprising a number of electrically conductive areas of electrically conductive material, optionally defining contact pads and/or elongated conductor traces (304, fig. 13), preferably printed by printed electronics technology (¶0147), on said first and/or second sides of the substrate film (film 202, fig. 13), a connector (300 fig. 13) comprising a body member (332 and 316 on the outer perimeter, fig. 13) accommodating a number of electrically conductive (304, fig. 13), optionally elongated, contact elements (304, fig. 13), said connector (300 fig. 13) being positioned at least partially on said second side of the substrate film (film 202, fig. 13) so that said number of electrically conductive contact elements (304, fig. 13) extend through said substrate film (film 202, fig. 13) and said number of electrically conductive contact elements (304, fig. 13) connect to one or more of the conductive areas of the circuit design (206, fig. 13) on said first side of the substrate film (film 202, fig. 13), the connector (300 fig. 13) being further configured to electrically couple to an external connecting element (¶0146; compatible plug (not shown) may include a complementary notch. Alternatively, or additionally, shroud portion 230 may include a notch adapted to receive a compatible protrusion extending from a compatible plug) responsive to mating the external connecting element (¶0146; compatible plug (not shown) may include a complementary notch. Alternatively or additionally, shroud portion 230 may include a notch adapted to receive a compatible protrusion extending from a compatible plug) with the connector (300 fig. 13), and at least one plastic layer (plastic layer 318 on the top surface of substrate 202), preferably of thermoplastic material (¶0148), molded at least onto said first side of the substrate film (film 202, fig. 13) so as to at least partially, optionally substantially fully, cover the parts of the connector (300 fig. 13) thereon to enhance securing of the connector (300 fig. 13) to the substrate film (film 202, fig. 13), wherein the body member (332 and 316 the outer perimeter, fig. 13) of the connector defines a cavity (234, fig. 10) therein that is at least partially filled with at least one plastic layer (plastic layer 318 on the top surface of substrate 202).  However, Oakes does not disclose wherein at least one of the number of electrically conductive contact elements 304, has a first end extending in parallel relation with the substrate film and in contact with the first side 206 side of the substrate film 202.
Baier discloses wherein at least one of the number of electrically conductive contact elements (80.sub.n, fig. 7) has a first end extending in parallel relation with the substrate film 40/44, fig. 7 and in contact with the first side of the substrate film.
Therefore, it would have been obvious to a person having ordinary skill in the art to include the conductive contact elements through the substrate and form parallel to the substrate since this can secure the connection of the conductive contact element to the substrate prevent the conductive contact element to disconnect. 
With respect to claim 53, Oakes discloses wherein the contact elements (304, fig. 13) of the connector (300 fig. 13) are configured to implement electrical coupling between the circuit design (206, fig. 13) on said first side of the substrate film (film 202, fig. 13) and the external connector (300 fig. 13)/device.  
With respect to claim 54, Oakes discloses wherein the connector (300 fig. 13) is configured to electrically couple to the external connecting element (¶0146; compatible plug (not shown) may include a complementary notch. Alternatively, or additionally, shroud portion 230 may include a notch adapted to receive a compatible protrusion extending from a compatible plug) on said second side of or adjacent to the substrate film (film 202, fig. 13).  
With respect to claim 55, Oakes discloses wherein the substrate film (film 202, fig. 13) contains a recess or pocket shape accommodating at least a portion of the connector (300 fig. 13) and having a through-hole at a bottom thereof, via which the connector (300 fig. 13) extends through the substrate film (film 202, fig. 13), the recess or pocket shape accommodating preferably at least partially a portion of said number of electrically conductive contact elements (304, fig. 13) extending through the substrate film (film 202, fig. 13).  
With respect to claim 56, Oakes discloses wherein said circuit design (206, fig. 13) further comprises: a number of electronic components, such as mounted and/or printed components (¶0147), at least electrically connected to one or more of the number of electrically conductive areas.  
With respect to claim 57, Oakes discloses wherein said number of electrically conductive contact elements (304, fig. 13), comprising a number of pins; or wherein the body member contacts at least said second side of the substrate film (film 202, fig. 13).  
With respect to claim 59, Oakes discloses wherein the body member extends through both said first and second sides of said substrate film (film 202, fig. 13).  
With respect to claim 60, Oakes discloses wherein the connector (300 fig. 13) is substantially rigid and preferably comprises: one or more bent or angled contact elements (304, fig. 13) in said number of contact elements (304, fig. 13). Oakes does not disclose such that the at least one of the number of electrically conductive contact elements has a second end extending perpendicularly from the first end thereof. Baier discloses at least one of the number of electrically conductive contact elements 80, fig. 7 has a second end extending perpendicularly from the first end thereof. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the conductive contact elements through the substrate and form parallel to the substrate since this can secure the connection of the conductive contact element to the substrate prevent the conductive contact element to disconnect. 
With respect to claim 61, Oakes discloses wherein a plastic layer (plastic layer 318 on the top surface of substrate 202) of said at least one plastic layer (plastic layer 318 on the top surface of substrate 202) at least partially covering the connector (300 fig. 13) is located on said first side of the substrate film (film 202, fig. 13), and a portion of the connector (300 fig. 13) to contact the external connecting element (¶0146; compatible plug (not shown) may include a complementary notch. Alternatively, or additionally, shroud portion 230 may include a notch adapted to receive a compatible protrusion extending from a compatible plug) is located on said second side of the substrate film (film 202, fig. 13).  
With respect to claim 62, Oakes discloses wherein the connector (300 fig. 13) defines a number of barbed protrusions entering into the said at least one plastic layer (plastic layer 318 on the top surface of substrate 202), said protrusions being defined by the contact elements (304, fig. 13) of the connector (300 fig. 13).  
With respect to claim 63, Oakes discloses wherein said substrate film (film 202, fig. 13) defines at least one pre-prepared through-hole configured to accommodate a portion of the connector (300 fig. 13) extending to said first side of the film therethrough.  
With respect to claim 64, Oakes discloses wherein said substrate film (film 202, fig. 13) defines at least one, connector (300 fig. 13) -created through-hole via which a portion of the connector (300 fig. 13) has been configured to protrude from said second side to the opposite first side.  
With respect to claim 65, Oakes discloses wherein one or more dimensions of a surface area or cross-sectional area of the connector (300 fig. 13) facing the substrate film (film 202, fig. 13) are larger than the diameter of the at least one through-hole so that the connector (300 fig. 13) does not fully fit through said at least one through-hole.  
With respect to claim 67, Oakes discloses wherein at least one, elongated, contact element of said number of contact elements (304, fig. 13) of the connector (300 fig. 13) is substantially defining an L-profile, so that on one side of the substrate film (film 202, fig. 13) a second end of the contact element extends substantially perpendicular to the surface of the film to connect with the external connecting element (¶0146; compatible plug (not shown) may include a complementary notch. Alternatively, or additionally, shroud portion 230 may include a notch adapted to receive a compatible protrusion extending from a compatible plug).
With respect to claim 68, Oakes discloses comprising: a counterpart element (¶0007;electronically and removably coupling the addressable assembly to the first control unit. The first control unit performs the function responsive to the second plurality of signals) removably attached to the connector (300 fig. 13), to enhance securing of the connector (300 fig. 13) to the substrate film (film 202, fig. 13) on said first side of the substrate film (film 202, fig. 13) and/or to secure and guide the external connecting element (¶0146; compatible plug (not shown) may include a complementary notch. Alternatively, or additionally, shroud portion 230 may include a notch adapted to receive a compatible protrusion extending from a compatible plug) relative to the integral connector (300 fig. 13) element.  
With respect to claim 70, Oakes discloses wherein the counterpart element (¶0007;electronically and removably coupling the addressable assembly to the first control unit. The first control unit performs the function responsive to the second plurality of signals) defines a surface area facing the substrate film (film 202, fig. 13), greater than an area defined by one or more through-holes of the substrate film (film 202, fig. 13) through which the connector (300 fig. 13) extends.  
With respect to claim 71, Oakes discloses wherein the connector (300 fig. 13) comprises a cavity at least partially filled with the at least one plastic layer (plastic layer 318 on the top surface of substrate 202).  
With respect to claim 72, Oakes discloses wherein the substrate film (film 202, fig. 13) comprises:   at least one material selected from the group (¶0148; Polymers include thermoplastic material (¶0148)s including polystyrene, acrylonitrile butadiene styrene, polyamide, polypropylene, polyethylene, acetal, and polyvinyl chloride or PVC) consisting of: polymer, thermoplastic material (¶0148), electrically insulating material, PMMA (Polymethyl methacrylate), Poly Carbonate (PC), copolyester, copolyester resin, polyimide, a copolymer of Methyl Methacrylate and Styrene (MS resin), glass, Polyethylene Terephthalate (PET), carbon fiber, organic material, biomaterial, leather, wood, textile, fabric, metal, organic natural material, solid wood, veneer, plywood, bark, tree bark, birch bark, cork, natural leather, natural textile or fabric material, cotton, wool, linen, silk, other naturally grown material, and any combination of the above.  
With respect to claim 73, Oakes discloses wherein the at least one plastic layer (plastic layer 318 on the top surface of substrate 202) comprises: at least one material selected from the group consisting of: elastomeric resin, thermoset material, thermoplastic material (¶0148), PC, PMMA, ABS, PET, copolyester, copolyester resin, nylon (PA, polyamide), PP (polypropylene), TPU (thermoplastic polyurethane), polystyrene (GPPS), TPSiV (thermoplastic silicone vulcanizate), and MS resin.  
With respect to claim 74, Oakes discloses wherein the electrically conductive areas comprise: at least one material selected from the group consisting of: conductive ink, conductive nanoparticle ink, copper, steel, iron, tin, aluminium, silver, gold, platinum, conductive adhesive, carbon fibre, alloy, silver alloy, zinc, brass, solder, titanium, and any component thereof (¶0028;material such as solder).  
With respect to claim 76, Oakes discloses at least one feature, included in or at least electrically or otherwise operably connected to said circuit design (206, fig. 13;¶0145 electronic assembly may be configured as a CEMS, or it may be configured as a sensor assembly which may include one or more transducers and switches as well as electronic components to digitize transducer signals and output data corresponding), selected from the group consisting of: electronic component, electromechanical component, electro-optical component, radiation-emitting component, light- emitting component, LED (light-emitting diode), OLED (organic LED), side-shooting LED or other light source, top-shooting LED or other light source, bottom-shooting LED or other light source, radiation detecting component, light-detecting component, photodiode, phototransistor, photovoltaic device, sensor, micromechanical component, switch, touch switch, touch panel, proximity switch, touch sensor, atmospheric sensor, temperature sensor, pressure sensor, moisture sensor, gas sensor, proximity sensor, capacitive switch, capacitive button, capacitive sensor, projected capacitive sensor or switch, single-electrode capacitive switch or sensor, multi- electrode capacitive switch or sensor, self-capacitance sensor, mutual capacitive sensor, inductive sensor, sensor electrode, micromechanical component, UI element, user input element, vibration element, sound producing element, communication element, transmitter, receiver, transceiver, antenna, infrared receiver or transmitter, wireless communication element, wireless tag, radio tag, tag reader, data processing element, data storage element, electronic sub-assembly, light directing element, lightguide, lens, reflector, encapsulant material covering at least a portion of a contact element of the connector (300 fig. 13), electronic component or other feature on the substrate film (film 202, fig. 13), conductive adhesive securing a contact element of the connector (300 fig. 13) or electronic component to the circuit design (206, fig. 13) on the substrate (film 202, fig. 13), and adhesive securing the connector (300 fig. 13) to the substrate (film 202, fig. 13).  
With respect to claim 77, Oakes discloses a system comprising the integrated multilayer structure of claim 52 and a device comprising the external connecting element (¶0146; compatible plug (not shown) may include a complementary notch. Alternatively, or additionally, shroud portion 230 may include a notch adapted to receive a compatible protrusion extending from a compatible plug) to connect to the integrated multilayer structure via the connector (300 fig. 13).  

With respect to claim 78, Oakes discloses obtaining a substrate film (film 202, fig. 13) for accommodating electronics, said substrate film (film 202, fig. 13) having opposing first and second sides;   providing, preferably at least in part by printed electronics technology (¶0147), a circuit design (206, fig. 13) comprising a number of electrically conductive areas of electrically conductive material on said first and/or second sides of the substrate film (film 202, fig. 13); arranging an electrical connector (300 fig. 13), said connector (300 fig. 13) comprising a number of electrically conductive contact elements (304, fig. 13), at least partially to said second side of the substrate film (film 202, fig. 13) so that said number of electrical conductive elements extend through said substrate film (film 202, fig. 13) and said number of electrically conductive contact elements (304, fig. 13) connect to one or more of the conductive areas of the circuit design (206, fig. 13) on said first side of the substrate film (film 202, fig. 13), the connector (300 fig. 13) being further configured to electrically couple to an external connecting element (¶0146; compatible plug (not shown) may include a complementary notch. Alternatively, or additionally, shroud portion 230 may include a notch adapted to receive a compatible protrusion extending from a compatible plug) responsive to mating the external connecting element (¶0146; compatible plug (not shown) may include a complementary notch. Alternatively or additionally, shroud portion 230 may include a notch adapted to receive a compatible protrusion extending from a compatible plug) with the electrical connector (300 fig. 13) on said second side of or adjacent to the substrate film (film 202, fig. 13); and molding, optionally utilizing injection molding, preferably thermoplastic material (¶0148) at least on said first side of the substrate film (film 202, fig. 13) and the parts of said electrical connector (300 fig. 13) thereon so as to at least partially, optionally fully, embed these parts of the electrical connector (300 fig. 13) connected to said one or more of the conductive areas of the circuit design (206, fig. 13) in the material, thereby enhancing securing of the electrical connector (300 fig. 13) to the substrate film (film 202, fig. 13), wherein the body member (332 and 316 the outer perimeter, fig. 13) of the connector defines a cavity (234, fig. 10) therein that is at least partially filled with at least one plastic layer (plastic layer 318 on the top surface of substrate 202).  
However, Oakes does not disclose wherein at least one of the number of electrically conductive contact elements 304 has a first end extending in parallel relation with the substrate film 202 and in contact with the first side of the substrate film, and a second end extending through and substantially perpendicular to the substrate film to connect with the external connecting element (¶0146; compatible plug).
Baier discloses at least one of the number of electrically conductive contact elements 80, fig. 7 has a first end (part of contact element 80 is parallel with the substrate 40/44) extending in parallel relation with the substrate film 40/44, fig. 7.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the conductive contact elements through the substrate and form parallel to the substrate since this can secure the connection of the conductive contact element to the substrate prevent the conductive contact element to disconnect. 
With respect to claim 79, Oakes discloses comprising: directing a portion of the electrical connector (300 fig. 13), comprising a portion of one or more contact elements (304, fig. 13) thereof, through the material of the substrate film (film 202, fig. 13) to establish a number of through-holes therein.  
With respect to claim 80, Oakes discloses comprising: providing the substrate film (film 202, fig. 13) with a through-hole, through which the electrical connector (300 fig. 13) is subsequently arranged so as to extend to both said first and second sides of the film.  
With respect to claim 81, Oakes discloses comprising at least one of:   forming, via thermoforming or cold forming, the substrate film (film 202, fig. 13) provided with at least part of the circuit design (206, fig. 13) to shape it so as to at least locally exhibit a substantially three-dimensional target shape, or forming, via thermoforming or cold forming, the substrate film (film 202, fig. 13) to define a recess for accommodating a portion of the connector (300 fig. 13) and arranging a through-hole at a bottom thereof via which the connector (300 fig. 13) extends through the substrate film (film 202, fig. 13), wherein the forming of the recess takes place prior to or following the provision of the connector (300 fig. 13) to the substrate (film 202, fig. 13).  
With respect to claim 82, Oakes discloses comprising: attaching a counterpart element (¶0007;electronically and removably coupling the addressable assembly to the first control unit. The first control unit performs the function responsive to the second plurality of signals) to the electrical connector (300 fig. 13), to enhance securing of the connector (300 fig. 13) to the substrate film (film 202, fig. 13) and to secure and/or guide the external connector (300 fig. 13) element relative to the electrical connector (300 fig. 13) element.
With respect to claim 66, Oakes discloses wherein at least one of the contact elements (304, fig. 13), however, Oakes does not disclose the contact element is configured to exert compressive force, through spring force, on at least one electrically conductive area of the circuit design (206, fig. 13).  
Pohl discloses using spring force and compressive force securing the contact elements with the substrate as shown in figure 1 and 2.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include using spring force and or compressive force securing the contact elements with the substrate since with the spring and clip can safeguarding without the device to fall apart.
With respect to claim 69, Oakes discloses wherein the counterpart element (¶0007;electronically and removably coupling the addressable assembly to the first control unit. The first control unit performs the function responsive to the second plurality of signals), however, Oakes does not disclose at least one springy member of electrically conductive material, contacting both at least one contact element of the connector (300 fig. 13) and at least one conductive area of the substrate film (film 202, fig. 13) to enhance electrical coupling between the two.  
Pohl discloses using spring force and compressive force securing the contact elements with the substrate as shown in figure 1 and 2.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include using spring force and or compressive force securing the contact elements with the substrate since with the spring and clip can safeguarding without the device to fall apart.
With respect to claim 75, Oakes discloses wherein said connector (300 fig. 13) however Oakes did not discloses at least one feature selected from the group consisting of: pin header, crimped connector (300 fig. 13), springy contact element, spring-loaded contact element, spring-loaded contact pin or slip, contact pad, contact area, contact pin, hole preferably with walls and/or bottom of conductive material, socket, female socket, male plug or socket, hybrid socket, pin socket, and spring pin socket.  
Pohl discloses using spring force and compressive force securing the contact elements with the substrate as shown in figure 1 and 2.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include using spring force and or compressive force securing the contact elements with the substrate since with the spring and crimped element can safeguarding without the device to fall apart.
Response to Arguments
Applicant’s arguments with respect to claims 52-57 and 59-82 have been considered but are moot in light of the new ground of rejection. Applicant has argued that the applied art, whether taken alone or in any proper combination, fails to disclose, teach, or suggest " molded at least onto said first side of the substrate film so as to at least partially, optionally substantially fully, cover the parts of the connector thereon to enhance securing of the connector to the substrate film, wherein the body member of the connector defines a cavity therein that is at least partially filled with the at least one plastic layer." as recited claims 52 and 78. However, Oakes does teach this limitation of at least one plastic layer molded at least onto said first side of the substrate film so as to at least partially cover the parts of the connector thereon to enhance securing of the connector to the substrate film, wherein the body member of the connector defines a cavity therein that is at least partially filled with the at least one plastic layer. Oakes teaches plastic layer (plastic layer 318 on the top surface of substrate 202), preferably of thermoplastic material (¶0148), molded at least onto said first side of the substrate film (film 202, fig. 13), wherein the body member (332, 316, 332, the outer perimeter member) of the connector defines a cavity (inner area of 332, 316 and 332 defines a cavity) therein that is at least partially filled with the at least one plastic layer (plastic layer 318 on the top surface of the substrate 202). Therefore, Oakes in view of Baier does teaches these limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822